        Case 3:19-cv-04238-MMC Document 160 Filed 05/18/20 Page 1 of 3



 1   Colin H. Murray (SBN 159142)
      colin.murray@bakermckenzie.com
 2   BAKER & McKENZIE LLP
     Two Embarcadero Center, 11th Floor
 3   San Francisco, CA 94111-3802
     Telephone: +1 415 576 3000
 4   Facsimile: +1 415 576 3099

 5   Danielle L. Benecke (SBN 314896)
      danielle.benecke@bakermckenzie.com
 6   BAKER & McKENZIE LLP
     600 Hansen Way
 7   Palo Alto, CA 94304
     Telephone: +1 650 856 2400
 8   Facsimile: +1 650 856 9299

 9   Attorneys for Defendants,
     VADE SECURE, INCORPORATED;
10   VADE SECURE SASU;
     OLIVIER LEMARIÉ
11   [Additional counsel listed on signature page]
12                                UNITED STATES DISTRICT COURT
13             NORTHERN DISTRICT OF CALIFORNIA - SAN FRANCISCO DIVISION
14
     PROOFPOINT, INC.; CLOUDMARK                          Case No. 3:19-cv-04238-MMC
15   LLC,
                      Plaintiffs,                         Date Action Filed: July 23, 2019
16        v.                                              DEFENDANTS’ RESPONSE TO THE
     VADE SECURE, INCORPORATED;                           COURT’S ORDER (ECF NO. 158)
17
     VADE SECURE SASU; OLIVIER                            GRANTING IN PART AND DENYING
18   LEMARIÉ,                                             IN PART DEFENDANTS’
                                                          ADMINISTRATIVE MOTION TO
19                         Defendants.                    FILE UNDER SEAL

20

21

22

23

24

25

26

27

28

                                                                                Case No. 3:19-cv-04238-MMC
                                                     DEFENDANTS’ RESPONSE TO COURT’S ORDER (ECF NO. 158)
         Case 3:19-cv-04238-MMC Document 160 Filed 05/18/20 Page 2 of 3



 1          The Court has reviewed Defendants Vade Secure, Incorporated, Vade Secure SASU, and

 2   Olivier Lemarié’s administrative motions to file portions of Defendants’ Motion for Relief and

 3   portions of Defendants’ Motion to Stay under seal (ECF Nos. 151, 153). The Court’s rulings (ECF

 4   No. 158) on the sealing requests are set forth in the table below:

 5
           Location of Plaintiffs’ Alleged Confidential Information                      Court’s Ruling
 6
      “Defendants’ Motion for Relief from Nondispositive Pretrial Order of           GRANTED IN PART,
 7    Magistrate Judge (ECF No. 149)” (ECF No. 152)                                   DENIED IN PART
 8    Plaintiffs’ alleged confidential information redacted at pp. 1-4.
      “Defendants’ Notice of Motion and Motion to Stay Related Discovery             GRANTED IN PART,
 9    Pending Final Disposition of Defendants’ Motion for Relief from                 DENIED IN PART
      Nondispositive Pretrial Order of Magistrate Judge (ECF No. 149)”
10    (ECF No. 154)
11    Plaintiffs’ alleged confidential information redacted at pp. 4-6 & 8.
12
            Pursuant to the Court’s instructions and rulings on the sealing requests set forth above (ECF
13
     No. 158), Defendants hereby submit the attached Declaration of Mackenzie Martin and revised
14
     redacted versions of Defendants’ Motion for Relief (ECF No. 152) and Defendants’ Motion to Stay
15
     (ECF No. 154).
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        1
                                                                                       Case No. 3:19-cv-04238-MMC
                                                            DEFENDANTS’ RESPONSE TO COURT’S ORDER (ECF NO. 158)
         Case 3:19-cv-04238-MMC Document 160 Filed 05/18/20 Page 3 of 3



 1   Dated: May 18, 2020                       BAKER & McKENZIE LLP

 2
                                               By: /s/ Mackenzie Martin
 3
                                               Colin H. Murray (SBN 159142)
 4                                              colin.murray@bakermckenzie.com
                                               BAKER & McKENZIE LLP
 5                                             Two Embarcadero Center, 11th Floor
                                               San Francisco, CA 94111-3802
 6                                             Telephone:    +1 415 576 3000
                                               Facsimile:    +1 415 576 3099
 7
                                               Danielle L. Benecke (SBN 314896)
 8                                              danielle.benecke@bakermckenzie.com
                                               BAKER & McKENZIE LLP
 9                                             600 Hansen Way
                                               Palo Alto, CA 94304
10                                             Telephone:    +1 650 856 2400
                                               Facsimile:    +1 650 856 9299
11
                                               Jay F. Utley (Admitted Pro Hac Vice)
12                                              jay.utley@bakermckenzie.com
                                               Bart Rankin (Admitted Pro Hac Vice)
13                                              bart.rankin@bakermckenzie.com
                                               Mackenzie M. Martin (Admitted Pro Hac Vice)
14                                              mackenzie.martin@bakermckenzie.com
                                               John G. Flaim (Admitted Pro Hac Vice)
15                                              john.flaim@bakermckenzie.com
                                               Chaoxuan Liu (Admitted Pro Hac Vice)
16                                              charles.liu@bakermckenzie.com
                                               Mark Ratway (Admitted Pro Hac Vice)
17                                              mark.ratway@bakermckenzie.com
                                               BAKER & McKENZIE LLP
18                                             1900 North Pearl Street, Suite 1500
                                               Dallas, Texas 75201
19                                             Telephone:     +1 214 978 3000
                                               Facsimile:     +1 214 978 3099
20

21                                             Attorneys for Defendants,
22                                             Vade Secure, Incorporated; Vade Secure
                                               SASU; and Olivier Lemarié
23

24

25

26

27

28
                                           2
                                                                          Case No. 3:19-cv-04238-MMC
                                               DEFENDANTS’ RESPONSE TO COURT’S ORDER (ECF NO. 158)
